DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
This application is in condition for allowance except for the following formal matters: 
As to claim 1, line 1, “the power usage” should be replaced with “a power usage”.
As to claim 1, line 2, “the order of modulation” should be replaced with “an order of quadrature amplitude modulation (QAM)”.
As to claim 4, line 2, “the power” should be replaced with “a power”.
As to claim 9, line 4, “QAM” should be replaced with “quadrature amplitude modulation (QAM)”
As to claim 9, line 5, “order of modulation” should be replaced with “an order of quadrature amplitude modulation (QAM)”.
As to claim 9, line 4, “varying based on” should be replaced with “varies”.
As to claim 9, line 8, “capable” should be replaced with “for”.
As to claims 10, 13, 14, and 15, “DOCSIS” should be defined.
As to claims 23 and 24, line 1, “device” should be replaced with “downstream device”.
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art made of record fails to at least teach the limitation(s) indicated as allowable in the remarks dated August 13, 2021.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632